08-5535-pr
         Simmons v. Simpson



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE
     32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for
         the Second Circuit, held at the Daniel Patrick Moynihan United
         States Courthouse, 500 Pearl Street, in the City of New York, on
         the 14th day of May, two thousand ten.

         PRESENT:
                         JON O. NEWMAN,
                         JOHN M. WALKER, Jr.,
                         GERARD E. LYNCH,
                                   Circuit Judges.


         David Simmons,

                         Plaintiff-Appellant,

                         v.                                           08-5535-pr

 1       David Nieves, Officer, Norwalk Police
 2       Department, Jeff P. Proudfoot, Officer,
 3       Norwalk Police Department,
 4
 5                 Defendants-Appellees.*
 6       __________________________________________
 7
 8       FOR APPELLANT:            David Simmons, pro se, S. Norwalk, CT.
 9
10       FOR APPELLEES:            M. Jeffrey Spahr Esq., Norwalk Corporation
11                                 Counsel, Norwalk, CT.
12
13


                 *
               The Clerk of the Court is instructed to amend the official
         caption in this case to conform to the listing of the parties
         above.
1         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

2    DECREED, that the judgment of the district court be and hereby is

3    AFFIRMED.

4         Appellant David Simmons, proceeding pro se, appeals from a

5    judgment of the United States District Court for the District of

6    Connecticut (Chatigny, J.) granting Appellees’ motion for summary

7    judgment and dismissing Appellant’s 42 U.S.C. § 1983 complaint.

8    We assume the parties’ familiarity with the underlying facts and

9    procedural history of the case.

10        This Court reviews orders granting summary judgment de novo

11   and determines whether the district court properly concluded

12   there was no genuine issue as to any material fact and the moving

13   party was entitled to judgment as a matter of law.     See Cronin v.

14   Aetna Life Ins. Co., 46 F.3d 196, 202-03 (2d Cir. 1995).    “Where

15   the record taken as a whole could not lead a rational trier of

16   fact to find for the nonmoving party, there is no genuine issue

17   for trial.”   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

18   475 U.S. 574, 587 (1986) (internal quotation marks omitted).

19        Having reviewed Appellant’s contentions on appeal and the

20   record of proceedings below, we affirm for substantially the same

21   reasons stated by the district court in its opinion.    We have

22   considered all of Appellant’s arguments and find them to be

23   without merit.




                                       2
1        For the foregoing reasons, the judgment of the district

2   court is AFFIRMED.

3                                 FOR THE COURT:

4                                 Catherine O’Hagan Wolfe, Clerk

5

6




                                    3